....
                                        .




                      ‘..,:*.-



     OFFICEOF THE ATTORNEY GENERAL OF       T’EXAS
                     AU8TIN




Dear Sir:
Iiort0rabl.s
         oeorgsH. sheppud, page E


                    We quot.fma yourlottoT’
                                          of 4lgwt. 88th a8 rollowi
                “lb qumtion ha8 bean pn~antod to thi8
           DepwBLenta8towhotbertbeGomptrollerwould
                       to i88W WUX'Mt inpyaunt Of thi8
           bo authoilS.6
           oldm iinoo R. J. MoLoan,Court Repxtw, I8 an
           ofiiobl of thm Stateof Tear ud that ho would
           bo pmhibltedtrim &r~ing thi8fee Imder250~
           tlon39, &t&01* 16 of tha stat* wnst5mtlonw
           ‘Iho further quertlon ham arlmn eventhou@ ho
           18 authoricod  to drew oompwmation
                                            tee thi88orv-
           ior a8 to wbthor ho ocul6dmr pay foro?rrbon
           oqlea        of        tMtluony        and    ror    prepmlng      iam8     88
           lietedin thisdl@ir. Illthi8~6tio:   f 0d.1
           yourattmtiailto Artlolu 8384,eaa3,es36an4
           Immb"




                  3oatlon83 oi ArtloU XVX 0r t&o 8tatrtbautstution
Of   th.        8btO Of %-UM W&B, in 08*,   88 tOlhW81

                   “2hoAooouatlng                 ~mou8ofthl8                 8tete~JuZl
       no ith adr a nor
                    w pa y
                         l rarmnt                                  upoatho Tru
           in    iuor        of    any      or oaponqe“fI on
                                         perun, for
                                    ralat~
       a8        agent,offieer
                        of qqolntu,       who,hol4L8t  the nma
       tk8 any ether orfieor of poaislon of honor,t,rqt or
       profit,            under       thl8   Stat. or            tha Wnita+l   8tatr8;a%~
           upt     U.     pro8orib.d         ia     d8         O~t$WatAon.+          + +”

                  .Youdo not add80                      thLldopertmant
                                                                     that
“WJ    OtherOrtip.                   Or pt38it%On        Of    hOlIOF: tSl8t  or
th18   stat.or th*                  unitedSt&U."                  It'&
whiahYOU           bare       ~~8OUatcrd,         indlUdill&       Oh8 8lBtWAOllt       crb m.   .WUZ’,
Honorable George Ii. Sheppard, pago S




 that ha was aati& onlyin hWaapaaliy am offia@ cburt
 Raportar  of tha l.ebthJudlolalDi8triot            '&ad8
                                           Court~~~of
 Oounty,TUM     and ttn foe8 aoh      he hr~ah8rga~~m4$wo-
 8Ontsd him blil' for aY@ thoseprovided   fOr by tha Statute8
 Qf this stete.
           The offialalocurt reporterof a Qlrtrlot
                                                 oourti.8
 an offiolal of the State,Duhn,at al r.;+llm,rt al,
 6s 8. w. (aal857.
           hitappeerlngthat  Mr. War‘ha#r&&d         hia bill
for ~nution       80 providedfW by the Bktuf.8      of thi8
St&a a8 the offiolel    hurt Importer of the'186th   JWal8l
Dirtriat  Court Of Tr8vie County', !bX@88 ih fua3h.r +p~~er-
lng thatthen ha8 besnm dopsrturcfrom       the proOe8a pm-
vfdldby law for thr flXl~$mid ahUgfnS:bfthe80 f808,
.azullt~furthw not &ppearlng  that woh oourtrqmrtor holds
at the 81~0 tlnm%nyother offloeorpo8itionofhoner,
‘~
 tSZl8t or   profit,    un4er t&III Stata or th8 anu8d        stat@8,'
$t   $8 fb    OpbIiOn    Of~t)lb.dqmdWnt        that   ywr   pyI8llt
a? thd whant rendare b Mr. Wear will -aat br la viola-
tion of 8ootion 33 a? ArtI al0 XVI si the Wutitutton of-
fbi8~8ktern dt.a&~    18 the Opi@On ,Of fhi8 dOR8rtMnt that
swh doount    ahoul& bi~paid,




                                           By   (81    Awry D. L~6erdale
                                                       HenryD. LwAderdala
                                                                  Aulatult